Title: To Benjamin Franklin from Vergennes: Two Letters, 13 November 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


I.
A Vlles. [Versailles] le 13. 9bre. 1782.
J’ai l’honneur de vous prevenir M. que la Cour de Londres ayant fait proposer au Roi de consentir au retablissement de la communication entre Douvres et Calais, S.M. a fait expedier 4 passeports pour un pareil nombre de Batimens Anglois destinés à remplir cet objet. Je vous prie en consequence M. de ne pas differer à donner les ordres que vous croirez necessaires pour que les armateurs et Corsaires Sujets des Etats unis respectent les Batimens Anglois qui se trouveront munis d’un passeport du Roi.
M. franklin
 
II.
A Vlles. [Versailles] le 13. 9bre. 1782.
J’ai l’honneur, M. de vous envoyer la copie d’une lettre que j’ai recue de M. le Mis. de Castries. Vous y verrez les raisons qui l’empechent de Se prêter à la demande que vous avez faite de quelques Batiments pour le transport d’un millier de Tonneaux d’effets necessaires à l’armée americaine.
M. franklin
